FILED
                             NOT FOR PUBLICATION                             MAR 28 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PAULO ARTURO OROZCO-FUENTES,                     No. 08-71033

               Petitioner,                       Agency No. A070-929-926

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Paulo Arturo Orozco-Fuentes, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from the immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and relief under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings and review its legal conclusions

de novo. Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008). We deny

the petition for review.

      Orozco-Fuentes testified that he resisted the guerrillas’ and Guatemalan

army’s attempts to recruit him. Substantial evidence supports the IJ’s denial of

asylum because Orozco-Fuentes failed to establish past persecution or a well-

founded fear of future persecution on account of a protected ground. See Elias-

Zacarias v. INS, 502 U.S. 478, 481-82 (1992) (forced recruitment by guerrillas,

without more, does not amount to persecution); Pedro-Mateo v. INS, 224 F.3d
1147, 1150-51 (9th Cir. 2000) (attempts by military and guerillas to recruit

Guatemalan not persecution absent evidence of discriminatory purpose).

      We lack jurisdiction to consider Orozco-Fuentes’ request for humanitarian

relief because he did not raise this claim to the IJ or BIA. See Barron v. Ashcroft,

358 F.3d 674, 677-78 (9th Cir. 2004).

      Because Orozco-Fuentes failed to establish his eligibility for asylum, he

necessarily fails to meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).




                                                                               08-71033
         Finally, substantial evidence supports the IJ’s denial of CAT relief because

Orozco-Fuentes failed to establish it is more likely than not he will be tortured if

returned to Guatemala. See Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir.

2005).

         PETITION FOR REVIEW DENIED.




                                                                                08-71033